Citation Nr: 0119707	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for PTSD.


FINDING OF FACT

Stressful experiences claimed by the veteran as having 
occurred during his period of military service have not been 
corroborated by supporting evidence; consequently, the 
veteran's diagnosed PTSD is not attributable to his period of 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in the 
Republic of Vietnam from February 1964 through February 1965.  
In support of his claim that he experienced such events, he 
provided written statements, a history at a VA examination, 
and his and his wife's testimony at an April 2001 
videoconference hearing.  See written statements received in 
March 1998 and June 1998; May 1999 VA examination report, and 
transcript of an April 2001 videoconference hearing.

Specifically, the veteran indicated that he was assigned to a 
communications unit stationed three or four miles away from 
the United States Air Force base at Bien Hoa with a 
communications center located adjacent to the Air Force base 
at Bien Hoa.  The veteran reported that he was a teletype 
operator and his duties included operating classified radio 
equipment in a secured room at the communications center and, 
in times of attack, guarding the communications building.  
The veteran also reported that he was frequently assigned to 
guard duty at night and that the area he was located in was 
shelled every night.  He has also indicated that the 
communications center he worked at was rigged with explosives 
and that he was told that if it ever appeared that the center 
was going to be captured by enemy forces, a senior non-
commissioned officer was tasked with the job of destroying 
the communications center.  

The veteran also reported that, on two occasions when Bien 
Hoa Air Force base came under enemy mortar and rocket attack, 
he and approximately four other were assigned to guard the 
communications center building.  Moreover, on one of these 
occasions, in either November or December 1964 (Initially, 
the veteran reported that the attack occurred around the time 
that Bob Hope came to the Republic of Vietnam to perform in a 
Christmas show and, in later statements, reported that the 
attack occurred in mid-December 1964 or November 1964), he 
saw nearby air base guard bunkers and aircraft, along with 
American solders, being blown up during the attack.  The 
veteran reported that the explosions occurred approximately 
one hundred to two hundred yards away from the communications 
building he was guarding.  He also reported that, while the 
attack was focused on the Air Force base, nonetheless, shell 
fragments from exploding mortar or rockets chipped the walls 
of the communications center building.  In addition, during 
the attack, he sustained shell fragment wounds to the hand 
and his face.  However, he did not seek treatment for those 
injuries and the shell fragments eventually worked themselves 
out by themselves six to seven years later.  Additionally, 
the veteran reported that, while out "bar hopping" in Saigon, 
a bar that he and his friends had just vacated was blown-up 
by a terrorist bomb.  However, neither himself, nor anyone he 
was with or knew, was injured in that explosion.  It is 
maintained that such experiences caused the veteran to 
develop PTSD.

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (2000).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f) (2000).  The occurrence of the claimed 
stressor(s) must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(f) (2000), provide that the 
evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the veteran was engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this appeal, it is the lack of credible supporting 
evidence regarding the veteran's claimed inservice stressors 
that causes the Board to find that the preponderance of the 
evidence is against the claim of service connection.  The 
veteran's DD Form 214 and copies of some of his personnel 
records reveal that his military specialty was communications 
center support and he had attended signal school.  They also 
show that, from February 1964 to February 1965, he was 
stationed in the Republic of Vietnam with the 232nd SigCo 
(Spt), 39th SigBnAPO 143.  The veteran's commendations 
included the Armed Forces Expeditionary Medal and the Good 
Conduct Medal.

Service medical records, including an April 1966, separation 
examination, were negative for complaints, diagnoses, or 
treatment for shell fragment wounds.  Likewise, post-service 
medical records are negative for complaints, diagnoses, or 
treatment for old shell fragment wounds.

In January 1999, in reply to a request for information to 
verify the veteran's stressors, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) forwarded an 
extract of attacks on United States Air Force bases from 1961 
to 1973.  USASCRUR also provided the RO with the unit history 
for the 232nd Signal Company (232nd Sig. Co.) for the time 
frame the veteran served in the Republic of Vietnam.  The 
extracts of attacks reported that, on November 1, 1964, the 
United States Air Force base at Bien Hoa was subject to a 
standoff attack in which seventy rounds hit the base and 
destroyed seven aircraft, damaged eighteen aircraft, killed 
four, and wounded thirty.  Moreover, the unit history noted 
that the 232nd Sig. Co. had a center at Bien Hoa.  However, 
the unit history also shows that, in October 1964, before the 
November 1964 attack, the center at Bien Hoa was moved "West" 
in the "largest single relocation" of centers of the 232nd 
Sig. Co.  Additionally, while the unit history included the 
names of the soldiers attached to each of the 232nd Sig. Co. 
centers, the list of names of the soldiers assigned to the 
center at Bien Hoa did not include the veteran's.

As to whether the veteran saw combat, the Board notes that 
the record on appeal shows that his military specialty was in 
communications center support.  He has not received any 
military citation that would demonstrate that he was engaged 
in combat with the enemy.  Additionally, neither the 
veteran's discharge certificate nor any other evidence in the 
record on appeal indicates combat experience.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  Therefore, the Board concludes that 
the veteran is not a "combat veteran."  Accordingly, his 
lay testimony regarding the claimed stressors cannot be 
accepted as conclusive evidence as to the actual existence of 
his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.304(d), (f); West, supra.  As noted above, the RO, using 
the veteran's description of his stressors, contacted 
USASCRUR.  However, while USASCRUR confirmed that the United 
States Air Force base at Bien Hoa was subject to a standoff 
attack in November 1964, it also confirmed that the 232nd 
Sig. Co. at Bien Hoa had been relocated "West" one month 
earlier.  Moreover, these records did not list the veteran as 
having been assigned to the center at Bien Hoa.  
Additionally, while the veteran reported that, while on guard 
duty, the area had been subject to shelling, there was at 
least one other occasion when he had to guard the 
communications center during an attack on the nearby Air 
Force base, and he had just left a bar in Saigon before it 
was blown up by a terrorist bomb, nothing else in the unit 
history for the 232nd Sig. Co. supports these assertions.  
Furthermore, while the veteran claimed that he sustained 
shell fragment wounds, nothing in the in-service or post-
service medical evidence supports this claim.

The Board recognizes that the veteran's own personal 
participation need not be corroborated.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Nevertheless, as noted above, the 
veteran has provided inconsistent statements as to both the 
types of stressors he experienced and when those stressors 
took place.  Moreover, despite efforts by the RO to confirm 
the veteran's allegations, no evidence has been uncovered 
which shows that any members of his unit participated in the 
type of activity described by the veteran or witnessed the 
kind of thing described by the veteran during the time period 
he provided.  Although a VA physician had accepted the 
veteran's description of his inservice experiences as 
credible and as providing a basis for diagnosing PTSD (see 
May 1999 VA examination report), the Board may not grant 
service connection for PTSD in cases such as this without 
supporting evidence.  Given the lack of supporting 
information required by § 3.304(f), the Board finds that the 
greater weight of the evidence is against the veteran's claim 
of service connection.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for service connection.  This is so because 
the requirements of the new law have been satisfied.  By the 
RO decision, the statement of the case, and supplemental 
statements of the case furnished the veteran, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim, including that the new law governing 
claims for service connection does not require that a veteran 
file a well grounded claim before the duty to assist 
attaches.  Moreover, while the record shows that there may be 
VA PTSD outpatient counseling records, a Vet Center treatment 
record, and records on file with the Social Security 
Administration (SSA), that have not been obtained and 
associated with the record, given that the record does not 
contain a corroborated stressor, the Board finds that these 
other records are not pertinent evidence that must be 
obtained prior to final adjudication of the veteran's claim.  
In light of the applicable laws and regulations as well as 
the evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under 

the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


ORDER

Service connection for PTSD is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

